     Case 1:20-cv-03104-JMS-DML Document 1-1 Filed 12/02/20 Page 1 of 21 PageID #: 4
            This is not the official court record. Official records of court proceedings may only be obtained directly from
            the court maintaining a particular record.


Linda L Starke Colsten v. Muncie Sanitary District
Case Number                                 18CO3-2011-CT-000120

Court                                        Delaware Circuit Court 3

Type                                        CT - Civil Tort

Filed                                       11/02/2020

Status                                      11/02/2020, Pending (active)


Parties to the Case
Defendant Muncie Sanitary District
   Add ress
   300 N. High Street
   3rd Floor
   M uncie, IN 47305
   Attorney.
   David Lee Swider
   #51749, Lead, Retained

   BOSE McKINNEY & EVANS LLP
   1 11 Monument Circle
   Suite 2700
   I ndianapolis, IN 46204
   317-684-5000(W)

   Attorney
   Philip Richard Zimmerly
   #3021706, Retained

   Bose McKinney & Evans LLP
   1 11 Monument Circle, Suite 2700
   I ndianapolis, IN 46204
   317-684-5000(W)

Plaintiff    Starke Colsten, Linda L
   Add ress
   3828 S Beacon St
   M uncie, IN 47302
   Attorney
   Aaron Jamaal Williamson
   #3280349, Retained

   8888 Keystone XING
   STE' 1300
   I ndianapolis, IN 46240
   317-434-0370(W)


Chronological Case Summary
 1 1/02/2020 Case Opened as a New Filing
                                                              EXHIBIT A
       Case 1:20-cv-03104-JMS-DML Document 1-1 Filed 12/02/20 Page 2 of 21 PageID #: 5
11/04/2020         Complaint/Equivalent Pleading Filed
               Complaint for Damages

               Filed By:                     Starke Colsten, Linda L
               File Stamp:                   1 1/02/2020

1 1/04/2020        Appearance Filed
               Appearance by Attorney in Civil Case

               For Party:                    Starke Colsten, Linda L
               File Stamp:                   1 1/04/2020

1 1/04/2020        Subpoena/Summons Filed
               Summons

               Filed By:                     Starke Colsten, Linda L
               File Stamp:                   1 1/04/2020

1 1/17/2020        Appearance Filed
               Appearance of David L. Swider and Philip R. Zimmerly for Defendant

               For Party:                     Muncie Sanitary District
               File Stamp:                   11/17/2020

 1 1/17/2020       Motion for Enlargement of Time Filed
               Motion for Enlargement of Time to Answer Complaint

               Filed By:                      Muncie Sanitary District
               File Stamp:                    1 1/17/2020

 1 1/17/2020       Order Granting Motion for Enlargement of Time
               ORDERED that Defendant, Muncie Sanitary District's, response to Plaintiff's Complaint is due on or before January 4,
               2021

               Order Signed:                  11/17/2020

 1 1/18/2020   Automated ENotice Issued to Parties
               Order Granting Motion for Enlargement of Time ---- 11/17/2020 : Aaron Jamaal Williamson;David Lee Swider;Philip
               Richard Zimmerly


Financial Information
* Financial Balances reflected are current representations of transactions processed by the Clerk's Office. Please note that any
  balance due does not reflect interest that has accrued - if applicable - since the last payment. For questions/concerns regarding
  balances shown, please contact the Clerk's Office.

Starke Colsten, Linda L
Plaintiff

Balance Due (as of 11/19/2020)
0.00

Charge Summary
 Description                                                              Amount              Credit              Payment
 Court Costs and Filing Fees                                              157.00              0.00               1 157.00

Transaction Summary
 Date                  Description                                        Amount
 1 1/04/2020           Transaction Assessment                             1 57,00
 1 1/04/2020          {Electronic Payment                                 (157,00)
Case 1:20-cv-03104-JMS-DML Document 1-1 Filed 12/02/20 Page 3 of 21 PageID #: 6
    This is not the official court record. Official records of court proceedings may only be obtained directly from
    the court maintaining a particular record.
Case 1:20-cv-03104-JMS-DML Document 1-1 Filed 12/02/20 Page 4 of 21 PageID #: 7
                                 18CO3-2011-CT-000120                             Filed: 11/2/2020 9:34 PM
                                                                                                     Clerk
                                      Delaware Circuit Court 3                   Delaware County, Indiana




   STATE OF INDIANA               )    IN THE DELAWARE COUNTY COURT
                                  )55:
   COUNTY OF DELAWARE             )    CAUSE NO.:

   LINDA L. STARKE COLSTEN                  )
                                            )
               Plaintiff,                   )
                                            )
         v.                                 )
                                            )
   MUNCIE SANITARY DISTRICT                 )
                                            )
               Defendant.                   )

                               COMPLAINT FOR DAMAGES
                                  .
                                  I        INTRODUCTION

         Plaintiff, Linda L. Starke Colsten (hereinafter "Colsten") brings this action

   against Defendant, Muncie Sanitary District (the "District" or the "Defendant") for

   violations of the Age Discrimination in Employment Act ("ADEA"), 29 U.S.C. §§621

   et seq., the Americans with Disabilities Act of 1990("ADA"), as amended by the ADA

   Amendments Act of 2008 ("ADAAA"), 42 U.S.C. §§ 12101 to 12213 (collectively, the

   "ADA"), and the Family and Medical Leave Act("FMLA"), 29 U.S.C. § 2601 et seq.

         The District hired Colsten in 1975 and terminated her employment on or about

   November 10, 2019. Prior to her termination, the District employed Colsten as a

   Secretary. At the time of her termination, Colsten was 71 years old. During the prior

   several years of her employment, Colsten took FMLA leave for her chronic obstructive

   pulmonary disease ("COPD"). Colsten's direct supervisor, Rick Conrad ("Conrad")

   was aware of her COPD and her FMLA leaves.
Case 1:20-cv-03104-JMS-DML Document 1-1 Filed 12/02/20 Page 5 of 21 PageID #: 8




         On or about November 5, 2019, Colsten was advised that her position was

   being eliminated. Based on information and belief, Colsten's duties were assumed by

   a co-worker in her forties. On November 10, 2019, Colsten was separated from

   employment.

                                        I.     PARTIES

         1.       During the period relevant to this Complaint, Colsten resided in Muncie,

   Delaware County, Indiana.

         2.       During the period relevant to this Complaint, the District was a special

   unit of government created under Indiana State law by the action of an Ordinance of

   the City of Muncie, Indiana adopted in 1968. The District is managed under the

   provisions of Ind. Code 36-9-25 and is governed by a three-person Board of Sanitary

   Commissioners ("Board") which acts as both the Executive Body and Fiscal Body of

   the Muncie Sanitary District.

                            II.    JURISDICTION AND VENUE

             3.   This Court has jurisdiction over this action pursuant to Ind. Code 29-1-

   1.5(1).

             4.   Venue is proper in the Court because Colsten resides in Muncie,

   Delaware County, Indiana.




                                               2
Case 1:20-cv-03104-JMS-DML Document 1-1 Filed 12/02/20 Page 6 of 21 PageID #: 9




                             III    CONDITIONSPRECEDENT

         5.     On December 12, 2019, Colsten timely filed a charge of Age and

   Disability discrimination with the Equal Employment Opportunity Commission

  (hereinafter "EEOC").

         6.     On August 5, 2020, the EEOC issued Colsten a Notice of Right to Sue

   letter. This Complaint has been field within 90 days of receipt of that notice.

   Colsten has fully complied with all prerequisites to jurisdiction in this Court under

   the ADEA, the ADA, and the FMLA.

                              IV.    FACTUAL ALLEGATIONS

         7.     Colsten is presently seventy-two (72) years old.

         8.     Colsten began working for the District in 1975. At the time the District

   hired Colsten, she was twenty-six (26) years old.

         9.     The District is a unit of government created through ordinance enacted

   by the City of Muncie.

         10.    Colsten reported to the Director of the Bureau of Water Quality/MS4

   Coordinator, Conrad.

         11.    The District is governed by a three-person Commission.

         12.    The District Administrator was Nikki Grigsby ("Grigsby").

         13.    Grigsby was on administrative leave and otherwise unavailable to

   receive complaints of discrimination on and around November 2019.

                                              3
Case 1:20-cv-03104-JMS-DML Document 1-1 Filed 12/02/20 Page 7 of 21 PageID #: 10




          14.       The President of the Board was William Smith ("Smith").

          15.       The District Attorney was Mark McKinney ("McKinney").

          16.       Immediately prior to her termination, Colsten served as a Secretary for

    the District.

          17.       During her tenure as Secretary, Colsten's duties included answering

    telephones, greeting and assisting visitors, various clerical duties, and assisting with

    payroll.

          18.       During her tenure, Colsten's work performance met or exceeded the

    District's legitimate expectations.

          19.       Colsten was diagnosed with COPD.

          20.       Following her diagnosis, Colsten informed the District she was

    diagnosed with COPD.

          21.       Colsten was able to perform all of the essential functions of her job with

    or without a reasonable accommodation.

          22.       Colsten submitted FMLA paperwork to the District related to her

    COPD.

          23.       On November 5, 2019, Smith, in consultation with Conrad and

    McKinney, informed Colsten her position was eliminated and that her employment

    with the District was terminated.

          24.       Colsten's separation from employment became effective five days later.


                                                 4
Case 1:20-cv-03104-JMS-DML Document 1-1 Filed 12/02/20 Page 8 of 21 PageID #: 11




           25.    Colsten's job duties were taken over by a much younger employee who

   is believed to be in her forties.

           26.    Colsten has diligently sought to mitigate her damages since being

   terminated, but without lasting success.

                                 V     AGEDISCRIMINATION

           27.    Colsten incorporates herein by reference paragraphs 1 through 26

   above.

           28.    At the time of her termination, Colsten was seventy-one (71) years old.

           29.    The District subjected Colsten to disparate treatment because of her

    age.

           30.    The District treated similarly situated, younger employees better than

    Colsten with respect to job elimination.

           31.    The District terminated Colsten because of her age.

           32.    The District's actions violated the ADEA.

           33.    Colsten has been harmed as a result of Defendant's unlawful actions.

                           VI.       DISABILITYDISCRIMINATION

           34.    Colsten incorporates herein by reference paragraphs 1 through 33

    above.

            35.   Colsten is a qualified individual with a disability and/or perceived by the

    District to have a disability and/or has a record of disability.

                                                5
Case 1:20-cv-03104-JMS-DML Document 1-1 Filed 12/02/20 Page 9 of 21 PageID #: 12




          36.    The District subjected Colsten to disparate treatment because of her

   disability and/or because it perceived her to have a disability and/or because Colsten

    has a record of disability.

          37.    The District treated similarly situated, non-disabled employees better

   than Colsten with respect to transferring said employees to other positions and

   selecting which positions to eliminate.

          38.    The District terminated Colsten because of her disability and/or because

   it perceived her to have a disability and/or because Colsten has a record of disability.

          39.    Defendant's actions violated the ADA.

          40.    Plaintiff has been harmed as a result of Defendant's unlawful actions.

                                  VII.   FMLA RETALIATION

          41.    Colsten incorporates herein by reference paragraphs 1 through 40

    above.

          42.    Colsten exercised her FMLA rights by taking FMLA leave.

          43.     Colsten was qualified for her position and had performed her job duties

    effectively prior to the acts complained f herein.

          44.    Colsten suffered an verse employment action in that the was separated

   from employment on or about November 10, 2019.

          45.    The District's alleged reason for terminating Colsten's employment is

    pretextual and baseless.

                                               6
Case 1:20-cv-03104-JMS-DML Document 1-1 Filed 12/02/20 Page 10 of 21 PageID #: 13




          46.     The District's conduct constitutes unlawful retaliation against Colsten

    in violation of her rights under the FMLA, U.S.C. § 2615(a).

          47.     As a direct and proximate the District's acts and missions, Colsten has

    suffered continues to suffer losses including past and future lost wages and benefits.

          48.     Colsten is entitled to liquidated damages and attorneys' fees and costs,

    and other damages as recoverable by law.

                                VIII. PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, Claire Colsten, respectfully requests judgment as

    follows:

          1. Accept jurisdiction over this matter;

          2. Find that the District violated the ADA, ADEA, and FMLA;

          3. Order the District to reinstate Colsten or pay front-pay damages in lieu of

               reinstatement;

          4. Order the District to pay to Colsten lost wages and benefits;

          5. Order the District to pay to Colsten compensatory damages;

          6. Order the District to pay Colsten punitive damages;

          7. Order the District to pay Colsten liquidated damages;

          8. Order the District to pay Colsten pre- and post-judgment interest;

          9. Order the District to pay Colsten attorney's fees and costs; and


                                              7
Case 1:20-cv-03104-JMS-DML Document 1-1 Filed 12/02/20 Page 11 of 21 PageID #: 14




          10.   Grant Colsten such additional or alternative relief as the Court deems

    just and proper.

                                     JURYDEMAND

          Colsten demands a trial by jury on all claims properly triable by a jury.


                                                 Respectfully submitted

                                                 WILLIAMSON CIVIL LAW, LLC



                                                  Aaron J. Williamson
                                                  Attorney No. 32803-49
                                                 8888 Keystone Crossing
                                                 Suite 1300
                                                 Indianapolis, IN 46240
                                                 (317) 434-0370
                                                  Facsimile: 765.204.7161
                                                  aaron.williamson@wcivillaw.com




                                             8
Case 1:20-cv-03104-JMS-DML Document 1-1 Filed 12/02/20 Page 12 of 21 PageID #: 15
                                                                                                       Filed: 11/4/2020 2:07 PM
                                                                                                       Delaware Circuit Court 3
                                                                                                      Delaware County, Indiana




    STATE OF INDIANA                       )       IN THE DELAWARE COUNTY COURT
                                           )SS:
    COUNTY OF DELAWARE                     )       CAUSE NO.: 18CO3-2011-CT-000120

    LINDA L. STARKE COLSTEN                        )
                                                   )
                    Plaintiff,                     )
                                                   )
            v.                                     )
                                                   )
    MUNCIE SANITARY DISTRICT                       )
                                                   )
                    Defendant.                     )

                          APPEARANCE BY ATTORNEY IN CIVIL CASE

    Party Classification:        Initiating: El          Responding: ❑               Intervening: ❑

    1.      The undersigned attorney and all attorneys listed on this form now appear in this case for
    the following party member(s): Linda L. Starke Colsten

    2.     Applicable attorney information for service as required by Trial Rule 5(B)(2) and for
    case information as required by Trial Rules 3.1 and 77(B)is as follows:

    3.      Name:       Aaron J. Williamson                 Atty. Number: 32803-49

            Address: 8888 Keystone Crossing                 Phone: 317.434.0370
                     Suite 1300                             Fax: 765.204.7161
                     Indianapolis, IN 46240                 Email: aaron.williamson@wcivillaw.com

    4.      There are other party members: Yes            No El (Ifyes, list on continuation page.)

    5.     Iffirst initiating partyfiling this case, the clerk is requested to assign this case the
    following Case Type under Administrative Rule 8(b)(3):

    6.      I will accept service by FAX at the above noted number: Yes ❑ No XI

    7.    This case involves support issues: Yes ❑ No Z (Ifyes, supply social security
    numbersfor allfamily members on continuation page.)

    8.      There are related cases: Yes n        No N

    9.      This form has been served on all other parties. Certificate of Service is attached:
            Yes n No

    10.     Additional information required by local rule: None
Case 1:20-cv-03104-JMS-DML Document 1-1 Filed 12/02/20 Page 13 of 21 PageID #: 16




                                           Respectfully submitted




                                            Aaron J. Williamson
                                            Attorney No. 32803-49
                                            WILLIAMSON CIVIL LAW, LLC
                                           8888 Keystone Crossing, Ste. 1300
                                           Indianapolis, IN 46240
                                           (317) 434-0370
                                            Facsimile: 765.204.7161
                                            aaron.williamson@wcivillaw.com
Case 1:20-cv-03104-JMS-DML Document 1-1 Filed 12/02/20 Page 14 of 21 PageID #: 17
                                                                                            Filed: 11/4/2020 2:16 PM
                                                                                            Delaware Circuit Court 3
                                                                                           Delaware County, Indiana




    STATE OF INDIANA                   )    IN THE DELAWARE COUNTY COURT
                                       )SS:
    COUNTY OF DELAWARE                 )    CAUSE NO.: 18CO3-2011-CT-000120

    LINDA L. STARKE COLSTEN                   )
                                              )
                  Plaintiff,                  )
                                              )
           v.                                 )
                                              )
    MUNCIE SANITARY DISTRICT                  )
                                              )
                  Defendant.                  )

                                            SUMMONS

    TO DEFENDANT:               Muncie Sanitary District
                                300 N. High Street, 3rd Floor
                                Muncie, Indiana 47305

           You are hereby notified that you have been sued by the persons named as Plaintiff
    and in the Court indicated above.

            The nature of the suit against you is stated in the Complaint which is attached to
    this Summons. It also states the relief sought or the demand made against you by the
    Plaintiff.

            An Answer or other appropriate response in writing to the Complaint must be field
    either by you or your attorney within twenty (20) days, commencing the day after you
    receive this Summons,(or twenty-three (23) days if this Summons was received by mail), or
    a judgment by default may be rendered against you for the relief demanded by the
    Plaintiffs.

           If you have claim for relief against the Plaintiff arising from the same transaction or
    occurrence, you must assert it in your written Answer.



     ated11/4/2020
    D
                                        CLERK, Delaware Coun       Circu. CourF

    The following manner of service of Summons is hereby designated:
      X    Registered or Certified Mail
           Service on individual at above address: County
           Service on Agent:(specify)
           Service by Publication
Case 1:20-cv-03104-JMS-DML Document 1-1 Filed 12/02/20 Page 15 of 21 PageID #: 18




    Aaron J. Williamson
    WILLIAMSON CIVIL LAW, LLC
    8888 Keystone Crossing
    Suite 1300
    Indianapolis, IN 46240
    Telephone: 317.434.0370
    Facsimile: 765.204.7161
    aaron.williamson@wcivillaw.com




                                        2
Case 1:20-cv-03104-JMS-DML Document 1-1 Filed 12/02/20 Page 16 of 21 PageID #: 19
                                                                                             Filed: 11/17/2020 12:05 PM
                                                                                               Delaware Circuit Court 3
                                                                                              Delaware County, Indiana




    STATE OF INDIANA                           IN THE DELAWARE CIRCUIT COURT
                       )SS:
    COUNTY OF DELAWARE )                       CAUSE NO. 18CO3-2011-CT-000120

    LINDA L. STARKE COLSTEN,

                        Plaintiff,

          v.

    MUNCIE SANITARY DISTRICT,

                         Defendant.


                        APPEARANCE BY ATTORNEY IN CIVIL CASE

    1.    The party on whose behalfthis form is being filed is:
          Initiating             Responding X            Intervening      ; and
          the undersigned attorney and all attorneys listed on this form now appear in this case for
          the following parties:
          Name of party Defendant,Muncie Sanitary District
          Address of party (see Question # 5 below if this case involves a protection from abuse
          order, a workplace violence restraining order, or a no-contact order)

          Telephone # of party
          ( List on a continuation page additionalparties this attorney represents in this case.)

    2.    Attorney information for service as required by Trial Rule 5(B)(2)

          David L. Swider                          Attorney No. 517-49
          Philip R. Zimmerly                       Attorney No. 30217-06
          BOSE MCKINNEY & EVANS LLP                Phone: (317) 684-5000
          1 11 Monument Circle, Suite 2700         Fax: (317) 684-5173
          Indianapolis, IN 46204                   Computer Address:
                                                   DSwider@boselaw.com
                                                   PZimmerly( aT
                                                               hoselaw.com
Case 1:20-cv-03104-JMS-DML Document 1-1 Filed 12/02/20 Page 17 of 21 PageID #: 20




          IMPORTANT: Each attorney specified on this appearance:

         (a)       certifies that the contact information listed for him/her on the Indiana Supreme
                   Court Roll of Attorneys is current and accurate as of the date of this
                   Appearance;
         (b)       acknowledges that all orders, opinions, and notices from the court in this
                   matter that are served under Trial Rule 86(G) will be sent to the attorney at
                   the email address(es) specified by the attorney on the Roll of Attorneys
                   regardless of the contact information listed above for the attorney; and
         (c)      understands that he/she is solely responsible for keeping his/her Roll of
                  Attorneys contact information current and accurate, see Ind. Admis. Disc. R.
                  2(A).
          Attorneys can review and update their Roll of Attorneys contact information on the
          Courts Portal at http://portal.courts.in.gov.

    3.    This is a N/A case type as defined in administrative Rule 8(B)(3).
    4.    This case involves child support issues. Yes   No X (Ifyes, supply social security
          numbersfor allfamily members on a separately attached documentfiled as confidential
          information on light green paper. Use Form TCM-TR3.1-4.)
    5.    This case involves a protection from abuse order, a workplace violence restraining order,
          or a no — contact order. Yes      No X (If Yes, the initiating party must provide an
          addressfor the purpose oflegal service but that address should not be one that exposes
          the whereabouts ofa petitioner.) The party shall use the following address for purposes
          of legal service:
                          Attorney's address
                          The Attorney General Confidentiality program address
                         (contact the Attorney General at 1-800-321-1907 or e-mail address is
                          confidential@atg.state.in.us).
                          Another address (provide)

    6.    This case involves a petition for involuntary commitment. Yes         No X
          If Yes above, provide the following regarding the individual subject to the petition for
          involuntary commitment:
         (a)     Name of the individual subject to the petition for involuntary commitment if it is
                 not already provided in #1 above:

         (b)     State of Residence of person subject to petition:
         (c)     At least one of the following pieces of identifying information:
                (i)      Date of Birth
                (ii)    Driver's License Number
                        State where issued                   Expiration date


                                                  2
Case 1:20-cv-03104-JMS-DML Document 1-1 Filed 12/02/20 Page 18 of 21 PageID #: 21




                     (iii)   State ID number
                             State where issued                     Expiration date
                    (iv)     FBI number
                    (v)      Indiana Department of Corrections Number
                    (vi)     Social Security Number is available and is being provided in an attached
                             confidential document Yes       No
    7.        There are related cases: Yes        No X (Ifyes, list on continuation page.)
    8.        Additional information required by local rule:

    9.        There are other party members: Yes            No X (Ifyes, list on continuation page.)
    10.       This form has been served on all other parties and Certificate of Service is attached:
              Yes X No
                                                     Respectfully submitted,
                                                    /s/ David L. Swider
                                                    David L. Swider

                                                     Is
                                                      !Philip R. Zimmerly
                                                     Philip R. Zimmerly

                                                     Attorneysfor Defendant,
                                                     Muncie Sanitary District

                                       CERTIFICATE OF SERVICE

              I hereby certify that on November 17, 2020, a copy of the foregoing "Appearance" was

    filed electronically. Notice of this filing will be sent to the following parties by operation of the

    Court's electronic filing system. Parties may access this filing through the Court's system.

                             Aaron J. Williamson, Esq.
                             Williamson Civil Law, LLC
                             8888 Keystone Crossing, Suite 1300
                             Indianapolis, IN 46240
                             aaron.williamson cr wcivillaw.com


                                                    Is! David L. Swider
                                                    David L. Swider
    3964233




                                                        3
Case 1:20-cv-03104-JMS-DML Document 1-1 Filed 12/02/20 Page 19 of 21 PageID #: 22
                                                                                             Filed: 11/17/2020 12:05 PM
                                                                                               Delaware Circuit Court 3
                                                                                              Delaware County, Indiana




    STATE OF INDIANA                            IN THE DELAWARE CIRCUIT COURT
                       )SS:
    COUNTY OF DELAWARE )                        CAUSE NO. 18CO3-2011-CT-000120

    LINDA L. STARKE COLSTEN,                    )
                                                )
                           Plaintiff,           )
                                                )
           v.                                   )
                                                )
    MUNCIE SANITARY DISTRICT,                   )
                                                )
                           Defendant.           )

            MOTION FOR ENLARGEMENT OF TIME TO ANSWER COMPLAINT

           Defendant, Muncie Sanitary District (the "District"), by counsel, pursuant to Ind. Trial

    Rule 6(B)(1), moves this Court for a 30-day enlargement of time to respond to the Complaint for

    Damages ("Complaint") filed by Plaintiff, Linda L. Starke Colsten ("Plaintiff"), and states as

    grounds therefor:

            1.     The Complaint was filed with this Court on November 2, 2020, and was served on

    the District by certified mail on November 10, 2020.

           2.      The District's answer to the Complaint is due on December 3, 2020 and that time

    has not yet expired.

           3.      The District moves this Court for an initial 30-day enlargement of time to respond

    to Plaintiff's Complaint.

           4.      Said enlargement of time shall expire on January 4,2021.

           5.      No prior enlargements of time have been requested.

           WHEREFORE, Defendant, Muncie Sanitary District, by counsel, respectfully requests

    the Court to enlarge the time within which it must respond to Plaintiff's Complaint, for a period

    of 30 days, to and including January 4, 2021.
Case 1:20-cv-03104-JMS-DML Document 1-1 Filed 12/02/20 Page 20 of 21 PageID #: 23




                                                  Respectfully submitted,

                                                  IsIDavid L. Swider
                                                  David L. Swider(#517-49)
                                                  Philip R. Zimmerly (#30217-06)

                                                  BOSE McKINNEY & EVANS LLP
                                                  1 11 Monument Circle, Suite 2700
                                                  Indianapolis, IN 46204
                                                 (317)684-5000;(317)684-5173 Fax
                                                  dswider@boselaw.corn
                                                  pzimmerly@boselaw.corn

                                                  Attorneysfor Defendant,
                                                  Muncie Sanitary District

                                      CERTIFICATE OF SERVICE

              The undersigned hereby certifies that on November 17, 2020, a copy of the foregoing

    "Motion for Enlargement of Time to Answer Complaint" was filed electronically. A copy of this

    filing will be sent to the following counsel of record by operation of the Court's electronic filing

    system.

                           Aaron J. Williamson, Esq.
                           Williamson Civil Law, LLC
                           8888 Keystone Crossing, Suite 1300
                           Indianapolis, IN 46240
                           aaron.williamson ,wcivillaw.corn

                                                  IsIDavid L. Swider
                                                  David L. Swider
    3964240




                                                     2
Case 1:20-cv-03104-JMS-DML Document 1-1 Filed 12/02/20 Page 21 of 21 PageID #: 24




    STATE OF INDIANA                          IN THE DELAWARE CIRCUIT COURT
                       )SS:
    COUNTY OF DELAWARE )                      CAUSE NO. 18CO3-201 1-CT-000120

    LINDA L. STARKE COLSTEN,

                         Plaintiff,

           v.

    MUNCIE SANITARY DISTRICT,

                         Defendant.

                                              ORDER

           This matter having come before the Court on the Motion for Enlargement of Time to

    Answer Complaint filed by Defendant, Muncie Sanitary District; and the Court, being fully

    advised of all factual matters in this cause, now finds that the motion should be GRANTED,and

    it is accordingly

           ORDERED that Defendant, Muncie Sanitary District's, response to Plaintiff's Complaint

    is due on or before January 4, 2021.



    Dated: November 17, 2020
                                               Judge, Delaware Circuit Cou No. 3
    Copies to:

    Aaron J. Williamson, Esq.
    Aaron.williamson@wcivillaw.com

    David L. Swider, Esq.
    dswider@boselaw.com

    Philip R. Zimmerly, Esq.
    pzimmerly (  hoselaw.com
                dT
